
	

113 HR 1142 IH: To authorize the Secretary of the Interior to permit an exchange of land between the city of Ketchum and the Blaine County School District, Idaho.
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1142
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Simpson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to permit an
		  exchange of land between the city of Ketchum and the Blaine County School
		  District, Idaho.
	
	
		1.Authorization of exchange of
			 land between city of Ketchum and Blaine County School District, Idaho
			(a)AuthorizationThe Secretary of the Interior may authorize
			 the Blaine County School District to exchange the parcels described in
			 subsection (d)(1) for the parcels owned by the city of Ketchum, Idaho,
			 described in subsection (d)(2).
			(b)ReleaseSubject
			 to subsection (c), the Secretary shall execute a release of any condition
			 providing for a reversion of title to the United States that may be contained
			 in the conveyance by the United States to the Blaine County School District of
			 any parcels described in subsection (d)(1) to be exchanged pursuant to
			 subsection (a).
			(c)ConditionsThe
			 Secretary may not execute a release under this section unless the Blaine County
			 School District agrees, in a form satisfactory to the Secretary, that the
			 parcels described in subsection (d)(2) to be acquired by exchange pursuant to
			 subsection (a) shall be subject to the conditions contained in the original
			 conveyance by the United States to the Blaine County School District of the
			 parcels described in subsection (d)(1), including the provision for
			 reversion.
			(d)Description of
			 landsThe parcels of land referred to in subsection (a)
			 are—
				(1)Lots 5, 6, 7, and
			 8, Block 53, Ketchum Townsite, Blaine County, Idaho; and
				(2)Lot 8A, Desnoyers
			 Subdivision, and a fraction of Lots 1 and 2, Block 31, Ketchum Townsite, Blaine
			 County, Idaho.
				(e)Modification of
			 patentOn completion of the
			 exchange authorized by subsection (a), the Secretary shall amend the original
			 Bureau of Land Management patent numbered 11–69–0013 providing for the
			 conveyance to the Blaine County School District under the Act of June 14, 1926
			 (commonly known as the Recreation and Public Purposes Act; 43
			 U.S.C. 869 et seq.), to take into account the exchange.
			
